Citation Nr: 0602412	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-24 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS).

ATTORNEY FOR THE BOARD

Katherine King-Walker











INTRODUCTION

The veteran had active duty military service from September 
1974 to December 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  The veteran filed a 
notice of disagreement in October 2003, the RO issued a 
statement of the case in June 2004, and the veteran perfected 
her appeal in July 2004.

FINDING OF FACT

Since the initial grant for service connection, the veteran's 
IBS has been no more than moderately disabling.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for IBS 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.6, 4.114, Diagnostic Code 7319 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

An April 2002 letter from the RO clearly advised the veteran 
of the first, second and third elements required by 
Pellegrini II.  She has never been explicitly asked to 
provide "any evidence in [her] possession that pertains" to 
her claim.  However, she has effectively been notified of the 
need to provide such evidence.  For example, the April 2002 
letter explained VA's duty to assist and notify, and 
specifically asked the veteran to provide the "name of the 
person, agency, or company, and the address of the person, 
agency, or company who may have relevant records."  In 
addition, a June 2004 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  
Likewise, as shown by her various pieces of correspondence, 
the veteran has actively participated in the claims process, 
and has shown her understanding of the need for VA to have 
all relevant evidence before it when making a determination.  
Thus, the Board considers VA's notice requirements met.  

Furthermore, it is noted that where VCAA notice has been 
provided as to an "upstream" element of a claim, (as for 
instance, service connection), additional VCAA notice is not 
required as to any "downstream" element of the claim, like 
initial evaluations or the effective date.  VAOPGCPREC.  8-
2003 (Dec. 22, 2003)(69 Fed. Reg. 25, 180) (If, in response 
to notice of its decision on a claim for which VA has already 
given 38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
Adequate 38 U.S.C.A. § 5103(a) notice was provided as to the 
original claim for service connection for IBS, and as such, 
the initial evaluation issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. 
§ 5103(a).  

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are her VA treatment 
records.  A VA compensation and pension examination was 
conducted regarding the veteran's IBS, and its subsequent 
report was reviewed. 
VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
her claim.

II. Claims for higher rating

The veteran essentially disagrees with the initial 10 percent 
rating assigned for her service-connected IBS.  She asserts 
her condition causes severe impairment.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  There 
is a distinction between a claim based on disagreement with 
the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will consider entitlement to "staged ratings" in this 
case.

Pursuant to the relevant rating criteria (Diagnostic Code 
7319), a 10 percent rating is assigned for "moderate" 
irritable colon syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  A 30 percent rating is 
assigned for "severe" irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation and more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  The phrase "severe" is not defined 
in the above rating criteria.  Thus, rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence so that an "equitable and just" decision is 
rendered.  See 38 C.F.R. § 4.6.  

In a September 2003 statement, the veteran reported that she 
had long periods of constipation, and that bowel movements 
are seldom normal.  She further stated that abnormal bowel 
movements were always preceded by long periods of severe 
abdominal distress, and that she was prescribed Propoxyphene 
HCL for pain.  On the veteran's July 2004 Form-9, she stated 
that over-the-counter drugs no longer helped her IBS 
symptoms.  She has constantly battled alternating diarrhea 
and constipation, usually accompanied by abdominal pain.  She 
further noted that when she ate, she had severe pain, and 
that the pain has been so constant, she went home sick around 
20 times over the prior year.  She also complained that the 
pain interfered with her normal daily functions.

The veteran's relevant service medical records (she filed a 
claim for service connection in November 2001, one month 
before her retirement from active duty) indicate that she has 
a history of bowel problems.  For example, a  June 2001 
chronological record of medical care report noted that the 
veteran had a history  of constipation and abdominal pain.  A 
report of medical assessment (dated June 2001) indicated that 
she suffered from stomach problems, and upon assessment, the 
veteran's abdomen was soft, non-tender, not distended, no 
palpable masses were found, and bowel sounds were positive.  
The report noted that she was referred to the surgery clinic 
due to chronic constipation and abdominal pain with a history 
of diverticulosis.

At a May 2002 VA compensation and pension examination, the 
veteran reported that she had chronic constipation, and that 
when she had abdominal pain, she took FiberCon daily and 
Dicyclomine (antispasmodic) periodically.  She denied blood 
in her stool or hemorrhoids, and said she walked briskly for 
two to three miles daily.  On examination, her abdomen was 
soft, flat, and nontender throughout.  No masses or 
organomegaly could be felt.  Bowel sounds were normoactive.  
The diagnostic impression was (in pertinent part) that the 
veteran probably had chronic constipation, and may have 
irritable bowel syndrome.

The veteran has not asserted that there are outstanding 
medical records in regards to her IBS, and her post service 
treatment records do not reflect visits for her IBS.  While 
the veteran clearly has gastrointestinal symptoms, the 
objective evidence simply does not reflect that her IBS may 
be characterized at this time as severe.  Therefore, the 
veteran's claim is denied.  

The Board has also considered (as the RO did in its June 2004 
statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet the veteran has never been 
hospitalized for her IBS, and the evidence does not suggest 
that it prevents her from working.  Moreover, the existing 
schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of extraschedular 
ratings is not warranted.


ORDER

An initial rating in excess of 10 percent for IBS is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


